In an action to restrain the defendants, owners of premises abutting those of the plaintiffs, from maintaining a fence and a concrete apron and footing, alleged to be an encroachment upon plaintiffs’ land, to direct the removal thereof, and to recover damages, judgment was entered after trial before an Official Referee which, inter alla, awarded plaintiffs *772$150 in lieu of an injunction and dismissed the affirmative defense and counterclaim of title by adverse possession. Plaintiffs appeal from so much of said judgment as permitted the fence and foundation to remain on their land, decreed that the fence and foundation may not be rebuilt by defendants unless damaged by plaintiffs, restrained plaintitts from interfering with the fence and foundation, and awarded plaintiffs $150 damages in lieu of injunctive relief. Defendants appeal from so much of said judgment as dismissed their defense and counterclaim of title by adverse possession. Judgment insofar as appealed from unanimously affirmed, without costs. No opinion. Present — hi oían, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.